16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 1 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 2 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 3 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 4 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 5 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 6 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 7 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 8 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 9 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 10 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 11 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 12 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 13 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 14 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 15 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 16 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 17 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 18 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 19 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 20 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 21 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 22 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 23 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 24 of 25
16-50171-amk   Doc 77   FILED 04/28/19   ENTERED 04/28/19 21:22:09   Page 25 of 25
